 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF WASHINGTON
 9                                           AT TACOMA

10      JOSEPH FERRARI,                                      CASE NO. 19-5996 RJB-TLF

11                                   Plaintiff,              ORDER ON UNITED STATES’
                v.                                           MOTION TO DISMISS AND
12                                                           MOTION TO STAY AND
        UNITED STATES OF AMERICA,                            PLAINTIFF’S MOTION FOR
13                                                           DISCOVERY AND HEARING
                                     Defendant.
14

15          This matter comes before the Court on the United States’ Motion to Dismiss (Dkt. 8) and

16   Motion to Stay Deadlines (Dkt. 15), and the Plaintiff’s Objection to Substitution of United

17   States, Response to Motion to Dismiss, and Request for Discovery and Evidentiary Hearing

18   (Dkt. 12) which the Court should construe as a motion for limited discovery and for an

19   evidentiary hearing. The Court has considered the pleadings filed in support of and in opposition

20   to the motions and the file herein.

21                            I.       FACTS AND PROCEDURAL HISTORY

22          This case arises from reports that Plaintiff Joseph Ferrari sexually assaulted Erin Ford

23   while they were both officers in the United States Navy. Dkt. 1. The case was originally filed in

24

     ORDER ON UNITED STATES’ MOTION TO DISMISS AND MOTION TO STAY AND PLAINTIFF’S
     MOTION FOR DISCOVERY AND HEARING - 1
 1   Kitsap County, Washington and named Ford as the Defendant. Dkt. 10. The Amended

 2   Complaint maintains that Ford lied. Dkt. 1-1. The Plaintiff asserts claims for slander, liable,

 3   defamation, and a “tortuous act.” Id. The United States removed the case to this Court. Dkt. 1.

 4   Pursuant to the Westfall Act, 28 U.S.C. § 2679(d)(1), the United States certified that Ford was

 5   employee of the United States and was acting within the course and scope of her official duties at

 6   the time. Dkt. 2-1. The United States substituted itself as the Defendant. Dkt. 2.

 7          On October 25, 2019, the United States filed the instant motion to dismiss arguing that

 8   the case should be dismissed because: (1) the Court lacks subject matter jurisdiction over tort

 9   claims (like liable, slander and defamation) that are barred by the Federal Tort Claims Act

10   (“FTCA”), 28 U.S.C. § 1346, et. seq.; (2) the Court lacks subject matter jurisdiction because the

11   Plaintiff failed to exhaust his administrative remedies; and (3) leave to file a second amended

12   complaint should be denied as futile. Dkt. 8.

13          The Plaintiff responded and: (1) objected to the substitution of the United States as

14   defendant, arguing that if Ford lied about the sexual assault and other matters, she was not acting

15   in the course or scope of her employment; (2) moves for leave to do discovery and for an

16   evidentiary hearing (at least 90 days from now) to determine whether Ford was acting within the

17   course or scope of her employment at the relevant time; and (3) argues if Ford was not, the

18   motion to dismiss should be denied because the FTCA does not apply. Dkt. 12.

19          The United States filed a reply and states that it does not oppose Plaintiff’s request for

20   limited discovery and an evidentiary hearing to determine whether Ford was acting within the

21   scope of her employment when she reported Plaintiff’s alleged sexual assault. Dkt. 15. It

22   concedes that there are material issues of fact pertaining to the United States’ certification that

23

24

     ORDER ON UNITED STATES’ MOTION TO DISMISS AND MOTION TO STAY AND PLAINTIFF’S
     MOTION FOR DISCOVERY AND HEARING - 2
 1   Ford was acting within the course and scope of her employment. Id. The United States moves

 2   for a stay of all other deadlines until the Court has ruled on the certification challenge. Id.

 3          This opinion should first address the Plaintiff’s motion for limited discovery and an

 4   evidentiary hearing to determine whether the United States properly certified that Ford was

 5   acting within the course and scope of her employment at the relevant time, then, the United

 6   States’ motion to stay, and lastly, the United States’ motion to dismiss.

 7                                            II.     DISCUSSION

 8          A. PLAINTIFF’S MOTION FOR DISCOVERY AND A HEARING ON HIS
               CHALLENGE OF U.S. CERTIFICATION
 9
            Under the “Westfall Act, a federal employee is immune from suit upon certification of
10
     the Attorney General that the employee was acting within the scope of his employment.” Pauly
11
     v. U.S. Dep't of Agri., 348 F.3d 1143, 1150 (9th Cir. 2003). The U.S. Attorney certified that
12
     Ford was acting within the course and scope of her employment here. “This certification is
13
     prima facie evidence that a federal employee was acting in the scope of her employment at the
14
     time of the incident. The plaintiff bears the burden of disproving the certification by a
15
     preponderance of the evidence.” Id., at 1151 (internal quotation marks and citations omitted).
16
            Under the Westfall Act, state law governs the scope-of-employment inquiry. Id.
17
     Pursuant to Washington law, employees act within the scope of their employment, even if their
18
     “acts are contrary to instructions or constitute intentional torts, when [they are] engaged in the
19
     performance of the duties required” of them by their “contract of employment or when [they are]
20
     engaged at the time in the furtherance of the employer’s interest.” Id.
21
            The United States does not oppose Plaintiff’s motion for limited discovery, and if
22
     necessary, an evidentiary hearing, to determine whether Ford was acting within the course and
23
     scope of her employment when she reported Plaintiff’s alleged sexual assault. Accordingly, the
24

     ORDER ON UNITED STATES’ MOTION TO DISMISS AND MOTION TO STAY AND PLAINTIFF’S
     MOTION FOR DISCOVERY AND HEARING - 3
 1   Plaintiff’s motion (Dkt. 12) should be granted. On or before December 6, 2019, the parties

 2   should file a proposed discovery schedule and available hearing dates with the Court.

 3          B. MOTION TO STAY

 4          The United States’ motion for a stay of all other deadlines until the Court has ruled on the

 5   certification challenge (Dkt. 15) should be granted. There is a sufficient showing that a stay is

 6   appropriate here.

 7          C. MOTION TO DISMISS

 8          The United States’ Motion to Dismiss (Dkt. 8) should be stricken to be renoted, if

 9   appropriate, after a decision on the Plaintiff’s certification challenge.

10                                               III.    ORDER

11          Therefore, it is hereby ORDERED that:

12                 The Plaintiff’s motion for limited discovery, and if necessary, an evidentiary

13                  hearing, to determine whether Ford was acting within the course and scope of her

14                  employment when she reported Plaintiff’s alleged sexual assault (Dkt. 12) IS

15                  GRANTED;

16                         On or before December 6, 2019, the parties SHALL FILE a proposed

17                          discovery schedule and available hearing dates with the Court;

18                 The United States’ motion for a stay of all other deadlines until the Court has

19                  ruled on the certification challenge (Dkt. 15) IS GRANTED; and

20                 The United States’ Motion to Dismiss (Dkt. 8) IS STRICKEN, to be renoted, if

21                  appropriate after a decision on the certification challenge.

22   ///

23   ///

24

     ORDER ON UNITED STATES’ MOTION TO DISMISS AND MOTION TO STAY AND PLAINTIFF’S
     MOTION FOR DISCOVERY AND HEARING - 4
 1          The Clerk is directed to send uncertified copies of this Order to all counsel of record and

 2   to any party appearing pro se at said party’s last known address.

 3          Dated this 26th day of November, 2019.

 4

 5
                                           A
                                           ROBERT J. BRYAN
                                           United States District Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     ORDER ON UNITED STATES’ MOTION TO DISMISS AND MOTION TO STAY AND PLAINTIFF’S
     MOTION FOR DISCOVERY AND HEARING - 5
